DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 28
Step 1: The claim recites a method, therefore, it falls into category of a method.

Step 2A: The claims, inter alia:
the user step by step to input into the FSTP expert system the comprising claimed invention/technical teaching, said claimed invention/technical teaching comprising at least one fundamental formal fact described in a disclosure level (D-level) presentation, and the reference set; (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process a user reading a claimed invention specification and entering data.)

the user to convert the at least one fundamental formal fact from the disclosure level to a binary-level ("B-level") presentation (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process a user changing the format of data.)

the user to input into the FSTP expert system an explanation why the fundamental formal fact of the B-level is based on at least one independent binary concept, (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process a user thinking of reasons and recording it.)

prompting the user to input into the FSTP expert system a plurality of data entries, said plurality of data entries comprising an Anticipates-Notanticipates- Contradicts ("ANC") matrix representative of the claimed technical teaching in comparison with the reference set; (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process a user or examiner reading a claimed invention and prior art references and comparing what the prior art reference disclose that is claimed in the claimed invention and recording it, which can do by pen and paper.)

the user to input into the FSTP expert system an explanation for any of the entries of the Anticipates-Notanticipates-Contradicts matrix; (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process a user thinking of reasons and recording it, which can be done by pen and paper.)

deriving from the Anticipates-Notanticipates-Contradicts matrix a line ("I") wherein the plurality of elements underlying the prior art technical teaching have minimal anticipation deficit as to the plurality of elements underlying the claimed technical teaching; (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process wherein a user looks at each prior art to determine which one anticipates the claimed limitations in the claimed inventor or which prior art discloses the most claimed limitations in the claimed invention.)
prompting the user to input into the FSTP expert system an explanation of why the plurality of elements underlying the prior art invention/technical teaching has minimal anticipation deficit as to the plurality of elements underlying the claimed invention/technical teaching, the explanation comprising why the claimed invention's/technical teaching's semantic height over the reference set is the sum of all minimal anticipation deficits of the plurality of elements underlying the prior art 3Application No. 13/608,543 invention/technical teaching as to the plurality of elements underlying the claimed invention/technical teaching; (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process a user thinking of reasons for the user’s findings and recording it, which can be done by pen and paper.)

the user to input into the FSTP expert system an indication/explanation as to which of the anticipation deficiencies of the plurality of elements underlying the prior art invention/technical teaching as to the plurality of elements underlying the claimed invention/technical teaching must not be counted due to patent monopoly grant pragmatics, which represents in a patent system the underlying socio/economic principles (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process a user or examiner reading a claimed invention claims and determining that claims are preemptive and should not be considered for being patentable.)

deriving a pragmatic height of the claimed invention/technical teaching over the reference set, the pragmatic height comprising the minimum number of independent ideas to be invested into creating it and patenting it when starting from the reference set prior art documents, the pragmatic height derived by subtracting from the claimed invention/technical teaching's semantic height over the reference set the received input indicative of which of the anticipation deficiencies of the plurality of elements underlying the prior art invention/technical teaching as to the plurality of elements underlying the claimed invention/technical teaching must not be counted, thereby the pragmatic height of a claimed invention accounting for two factors affecting the patentability of the claimed invention, comprising both the non-obviousness of the 

evaluates the reference set to determine whether the reference set comprises one or more attributes respectively comprising any one or more of (a) one or more properties implied by the plurality of elements underlying the claimed invention/technical teaching and (b) application of irrelevant technical knowledge with respect to the plurality of elements underlying the claimed invention/technical teaching, as determined by a person of skill in art to which the plurality of elements underlying the claimed invention/technical teaching pertains, and (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process a user reading prior art references to determine if it discloses any claimed limitations of a claimed invention or where it is irrelevant.)

in response to an affirmative determination that the reference set comprises the attribute (a) and/or the attribute (b), presents the attribute (a) and/or the attribute (b) to the user for determination by the user whether the attribute (a) and/or the attribute (b) should be included in forming the received input that is subtracted from the claimed invention/technical teaching's semantic height over the reference set when deriving, by the computer, the pragmatic height. (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process of user making a decision based on a number or information that is presented.)

	Step 2A Prong 2:
This judicial exception is not integrated into a practical application. Aside from the limitations above, the claim recites:
(1) automatically prompting a user to enter data or perform a step 
(2) a computer based system, and
(3) in response to a determination of attribute (a) and/or (b) being present, presenting attribute (a) and/or (b) to the user.

This does not integrate the judicial exception into a practical application because (1) is insignificant extra-solution activity of data gathering, (2) is user of a generic computer to execute an abstract idea and (3) is insignificant post-solution activity of displaying or presenting data to a user.

Step 2B:
	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition elements of the claim of (1) a computer with a processor and memory and (2) storing and retrieving pragmatic height, semantic height and all Berkheimer evidence: Versata Dev.). The addition limitations of claims of claim are: 
whereby the claimed invention/technical teaching comprises a plurality of underlying elements ("X.n"), referred to as fundamental facts of the claimed invention/technical teaching, the underlying elements being disclosed by a disclosure document ("document.p");  

whereby the prior art inventions/technical teachings disclosed by the prior art documents are considered as peer to the claimed invention/technical teaching; 

whereby the prior art inventions/technical teachings comprise a plurality of underlying peer elements ("Xi"), referred to as peer fundamental formal facts of the prior art invention/technical teaching;  

said claimed invention/technical teaching comprising at least one fundamental formal fact described in a disclosure level (D-level) presentation, and the reference set;  

wherein the binary-level comprises a presentation of all technical distinctions between fundamental formal facts of the claimed invention's technical teachings and the reference set; 

wherein a concept comprises a universe of a set of values and wherein a concept is binary if the universe consists of true and false values;  

thereby the pragmatic height of a claimed invention accounting for two factors affecting the patentability of the claimed invention, comprising both the non-obviousness of the claimed invention over the prior art and the socio/economic principles of a patent system.

The additional limitations cited above  are further details used to define or explain what is include in terms used in the claims and are not significantly more.


In regards to the dependent claims:

Claim 29. The method of claim 28, wherein the Anticipates- Notanticipates-Contradicts matrix comprises at least one Anticipation Combination ("AC") with at least one peer fundamental formal fact of the prior art invention/technical teaching, wherein the at least one peer fundamental formal fact is identified by searching for and determining terms in the prior art technical teachings that correspond to and potentially anticipate a fundamental formal fact of the claimed invention/technical teaching. (This amounts to a mental process of a user comparing two 2 documents to determine if one discloses the claims of the other.)

Claim 30. The method of claim 29, wherein the at least one anticipation combination is contradiction-free, element integrity preserving or as given by a national law system ("NLS"). (This is a mental process of a user determining if a prior art reference contradicts the claimed invention which a mental decision.)

Claim 31. The method of claim 28, wherein at least one of the steps in the method is executed interactively by one of the user of the FSTP expert system and automatically by the FSTP expert system. (This is use of a generic computer to execute an abstract idea.)

Claim 32. The method of claim 28, wherein the claimed invention/technical teaching underlies a patent or a patent application. (This if further detail of what is a claimed invention and not significantly more.)

Claim 33. The method of claim 29 wherein all possible anticipation combinations are maintained in the database for enabling an exhaustive search of the database to respond to a query. (This is storing and retrieving data is insignificant post-solution activity.)

	Claim 34-39 is the computer program product embodiment of claims 28-33 with similar limitations and are rejected under 101 for being an abstract idea using same reasoning found in claims 28-33. 

Claim 40-45 is the system embodiment of claims 28-33 with similar limitations and are rejected under 101 for being an abstract idea using same reasoning found in claims 28-33.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 28-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szygenda et al. (Szygenda et al.: US 20080086507) and further in view of Manual of Patent Examining Procedure (Manual of Patent Examining Procedure Eighth Edition, Revision 1, (MPEP)).

In regards to claim 28, Szygenda et al. discloses a computer-implemented method for enabling partial automation of a computer-based Facts Screening And Transforming Processor ("FSTP") expert system, the method performing an analysis of a claimed invention (Cl) and its respective technical teaching (TT.p) over a reference set ("RS") of prior art documents ("document.i”) and prior art inventions and their respective technical teachings ("TT.i") underlying the prior art documents: 

whereby the claimed invention/technical teaching comprises a plurality of underlying elements ("X.n"), referred to as fundamental facts of the claimed invention/technical teaching, the underlying elements being disclosed by a disclosure document ("document.p"); whereby the prior art inventions/technical teachings disclosed by the prior art documents are considered as peer to the claimed invention/technical teaching;whereby the prior art inventions/technical teachings comprise a plurality of underlying peer elements ("X.i"), referred to as peer fundamental formal facts of the prior art invention/technical teaching: whereby during the execution of the method, a user interacts Sigram SCHINDLERApplication No. 13/608,543with the computer and a processor in the computer, reading and writing to a database or a memory within the computer; (Szygenda et al. paragraph [0004] cites “Letters patent which contain background of the invention, which conveys the environment within which the invention arose and typically includes problems, challenges, and 

whereby the method comprises the steps of:

automatically prompting the user step by step to input into the FSTP expert system the comprising claimed invention/technical teaching, said claimed invention/technical teaching comprising at least one fundamental formal fact described in a disclosure level (D-level) presentation, and the reference set; (Szygenda et al. discloses fundamental facts have a D-level presentation in paragraphs [0035 and 0037] where it teaches prior art is searched for occurrences of key parameters (wherein key parameters are words, terms, concepts, or claims). Examiner interprets D-level to be facts from the prior art as they exactly appear.)

automatically prompting the user to convert the at least one fundamental formal fact from the disclosure level to a binary-level ("B- level") presentation and to input it into the FSTP expert system, wherein the binary-level comprises a presentation of all technical distinctions between fundamental formal facts of the claimed invention’s technical teachings and the reference set  (Szygenda et al. paragraph [0043] teaches wherein the user can make criteria that only accepts exact-match occurrences (D-level), or may loosen match constraints to allow differences in number, tense, misspellings, alternative spellings, synonyms, or other differences as desired (wherein anything that is not an exact-match is a B-level.))

automatically prompting the user to input into the FSTP expert system an explanation why the fundamental formal fact of the B-level is based on at least one independent binary concept, wherein a concept comprises a universe of a set of values and wherein a concept is binary if the universe consists of true and false values (Szygenda et al. paragraph 100 teaches a user my can be reviewed, approved, edit, or enter reasons for facts into the system, Also see figures 12 and 13 wherein there is a Y and N for when claim limitations are present or not in the prior art.)

automatically prompting the user to input into the FSTP expert system a plurality of data entries, said plurality of data entries comprising an Anticipates-Notanticipates-Contradicts ("ANC") matrix representative of the claimed technical teaching in comparison with the reference set; (Szygenda et al. figures 13-15 show wherein anticipation combinations are entered in a matrix. Also paragraph [0037] teaches finding a combination of references that meets claims, which indicates a case of prima facie obviousness. This is an anticipation combination.)

automatically prompting the user to input into the FSTP expert system and explanation for any of the entries of the Anticipates- Notanticipates-Contradicts matrix; (Szygenda et al. paragraph 100 teaches the systems can determine if two references for a motivation for combining. This reason can be reviewed, approved, or entered by user. It also teaches an “N” indicating that references do not contain all the key elements of a claim, this alone is an explanation for anticipation deficiency.)

a computer -based on the FSTP expert system- automatically deriving from the Anticipates-Notanticipates-Contradicts matrix a line ("I") wherein the plurality of elements underlying the prior art technical teaching have minimal anticipation deficit as to the plurality of elements underlying the claimed technical teaching; (Examiner interprets the claim to mean that the minimal anticipation deficit means that either all the elements are covered by the prior art or that a minimal number is not covered. Szygenda et al. figures 13-15 shows wherein anticipation combinations were derived and the minimal anticipation is found to cover n elements or limitations.)

automatically prompting the user to input into the FSTP expert system an explanation of why the plurality of elements underlying the prior art invention/technical teaching has minimal anticipation deficit as to the plurality of elements underlying the claimed invention/technical teaching, Sigram SCHINDLERApplication No. 13/608,543the explanation comprising why the claimed invention's/technical teaching's semantic height over the reference set is the sum of all minimal anticipation deficits of the plurality of elements underlying the prior art invention/technical teaching as to the plurality of elements underlying the claimed invention/technical teaching; (Szygenda et al. paragraph 100 teaches the 

automatically prompting the user to input into the FSTP expert system an indication/explanation as to which of the anticipation deficiencies of the plurality of elements underlying the prior art invention/technical teaching as to the plurality of elements underlying the claimed invention/technical teaching must not be counted due to patent monopoly grant pragmatics, which represents in a patent system the underlying socio/economic principles;  (Szygenda et al. does not explicitly disclose a pmgp (pragmatics), however it would have easily computed by the system of a user, as the system has already found what claims each prior art covers, and even a motivation for combination. The pragmatic height is simply how many claims or limitations the combination of references does not cover. For example in figure 15 it shows that claim 4 is not completely covered by both references that would be a pragmatic height of 1. Also paragraph 100 teaches user entering information, and paragraph [0043] teaches system prompting user for review wherein refinements can be made.)
a computer -based on the FSTP expert system- automatically deriving a pragmatic height of the claimed invention/technical teaching over the reference set, the pragmatic height comprising minimum number of independent ideas to be invested into creating it and patenting it when starting from the reference set prior art documents, the pragmatic height derived by subtracting from the claimed invention/technical teaching's semantic height over the reference set as the received input indicative of which of the anticipation deficiencies of the plurality of elements underlying the prior art invention/technical teaching as to the plurality of elements underlying 

a computer -based on the FSTP expert system- storing all received input and generated data into the database; and a computer -based on the FSTP expert system- automatically retrieving the claimed invention's automatically computed semantic and pragmatic heights over the reference set as well as the stored explanations and automatically conveying it to a FSTP expert system user for facilitating making a decision about the claimed invention's/technical teaching's non-obviousness over the reference set. (Szygenda et al. paragraph [0037] teaches the system for saving and displaying any of the items for the user to review, thus it would be simple to display both semantic height and pragmatic height for the user to review.)

wherein the computer -based on the FSTP expert system- evaluates the reference set to determine whether the reference set comprises one or more attributes respectively comprising any one or more of (a) one or more properties implied by the plurality of elements underlying the claimed invention/technical teaching and (b) application of irrelevant technical knowledge with respect to the plurality of elements underlying the claimed invention/technical teaching, as determined by a person of skill in art to which the plurality of elements underlying the claimed invention/technical teaching pertains, and in response to an affirmative determination that the reference set comprises the attribute (a) and/or the attribute (b), presents the attribute (a) and/or the attribute (b) to the user (. Szygenda et al. figures 13-15 shows wherein anticipation combinations were derived and the minimal anticipation is found to cover n elements or limitations and it is in chart form displayed to the user, also para. [0037] teaches the system for saving and displaying any of the items for the user to review)

However, Szygenda et al. does not disclose wherein the user determines which references contradict what claims or limitations of the claims in question and determining socio/economic principles of patent system.

Manual of Patent Examining Procedure Eighth Edition, Revision 1 (Label as MPEP from here forth) discloses wherein a user determines what references contradict of the claims in the question,determining socio/economic principles of patent system, and determination by the user whether the attribute (a) and/or the attribute (b) should be included in forming the received input that is subtracted from the claimed invention/technical teaching's semantic height over the reference set when deriving, by the computer, the pragmatic height.. (The examiner interprets socio/economic principles to be considering whether granting a patent would issue a monopoly to an entity. See MPEP section 2143.01 as it teaches wherein when determining motivation to modify a reference examiner must consider how the combination would work and that it does not teach away from the claims in question. Examiner interprets contradicts of the “Anticipates-Notanticaptes-Contradicts” matrix to be determining if a reference teaches away. This is taught in the MPEP and is considered by examiners in evaluating patent applications and prior art. In addition 

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. with the above teachings of MPEP. It would have been obvious as to as the MPEP is the Manual of Patent examining procedures and lays out the requirements and procedure for examining a patent and the Szygenda et al. is tool to evaluates help individuals find prior art for the address the patent application claims in question. The benefit of doing so it would make the Szygenda et al. system more efficient as it make sure the outcome of the system is in line with patent procedures and requirements.

In regards to claim 29, Szygenda et al. discloses the method of claim 28, wherein the Anticipates- Notanticipates-Contradicts matrix comprises at least one Anticipation-Sigram SCHINDLERApplication No. 13/608,543Combination ("AC") with at least one corresponding peer fundamental formal fact of the prior art invention/technical teaching, wherein the at least one peer fundamental formal fact is identified by searching for and determining terms in prior art technical teachings that correspond to and potentially anticipate a fundamental formal fact of the claimed invention/technical teaching. (Szygenda et al. figures 12-15 teaches wherein prior art facts are mapped to TT.p claims.)

In regards to claim 30, Szygenda et al. in view of MPEP discloses the method of claim 29, wherein at least one AC is contradiction-free, element integrity preserving or as given by a national law system (NLS). (See MPEP section 2143.01 as it teaches wherein when determining motivation to modify a reference examiner must consider how the combination would work and that it does not teach away from the claims in question. Examiner interprets contradicts of the "Anticipates-Notanticaptes-Contradicts” matrix to be determining if a reference teaches away. This is taught in the MPEP and is considered by examiners in evaluating patent applications and prior art.)

In regards to claim 31, Szygenda et al. in view of MPEP discloses the method of claim 28, wherein at least one of the steps in the method is executed interactively by one of the user of the FSTP expert system and automatically by the expert system. (Szygenda et al. paragraphs [0037-0039] teaches wherein a user interactively works with the system to search for prior art, map claim limitations, and finds motivation for combinations.)

In regards to claim 32, Szygenda et al. in view of MPEP discloses the method of claim 28, wherein the endeavor is a patent or a patent application. (Szygenda et al. paragraph [0004] cites “Letters patent which contain background of the invention, which conveys the environment within which the invention arose and typically includes problems, challenges, and opportunities that the invention addresses. Letters patent typically contain a background of the invention, which conveys the environment within which the invention arose and typically includes problems, challenges and opportunities that the invention addresses. Letters patent also contain a written description of the invention, which typically includes an abstract, a summary, drawing figures and brief and detailed descriptions of those drawing figures. The abstract, background, summary, drawing figures and brief and detailed descriptions are collectively referred to as the specification. Finally, letters patent contain 

In regards to claim 33, Szygenda et al. in view of MPEP discloses the method of claim 29 wherein all possible anticipation combinations are maintained in the database for enabling an exhaustive search of the database to respond to a query. (Szygenda et al. paragraph [0037] teaches displaying and storing reports in memory.)

In regards to claim 34, it is the computer program product embodiment of claim 28 and thus rejected using the reasoning found in claim 28.
In regards to claim 35, it is the computer program product embodiment of claim 29 and thus rejected using the reasoning found in claim 29.
In regards to claim 36, it is the computer program product embodiment of claim 30 and thus rejected using the reasoning found in claim 30.
In regards to claim 37, it is the computer program product embodiment of claim 31 and thus rejected using the reasoning found in claim 31.
In regards to claim 38, it is the computer program product embodiment of claim 32 and thus rejected using the reasoning found in claim 32.
In regards to claim 39, it is the computer program product embodiment of claim 33 and thus rejected using the reasoning found in claim 33.
In regards to claim 40, it is the system embodiment of claim 28 and thus rejected using the reasoning found in claim 28.
In regards to claim 41, it is the system embodiment of claim 29 and thus rejected using the reasoning found in claim 29.
In regards to claim 42, it is the system embodiment of claim 30 and thus rejected using the reasoning found in claim 30.
In regards to claim 43, it is the system embodiment of claim 31 and thus rejected using the reasoning found in claim 31.
In regards to claim 44, it is the system embodiment of claim 32 and thus rejected using the reasoning found in claim 32.
In regards to claim 45, it is the system embodiment of claim 33 and thus rejected using the reasoning found in claim 33.

Response to Arguments
Applicant’s arguments filed on have been fully considered but they are not persuasive.
The applicant argues: 
The rejection under 101 as an abstract idea is improper and should be withdrawn in view of the amendments to dependent claims as it giving a practical use for the judicial exception and it is not mere generic computer components but a sophisticated technical system.
The rejection under 103 is improper as the prior art fails to disclose the amended claims limitation of the independent claims as well as the combination of Szygenda in view of MPEP would be depart from the focus of Szygenda and should not be combined.  

The examiner respectfully traverses the applicant’s arguments for the following reasons: 
The examiner believes the limitations to the independent claims fail to provide a practical use as the limitations amount to displaying already calculated data to user, which is insignificant post solution activity (storing and retrieving data) as set forth in MPEP 2106.05(d)(II) (Berkheimer evidence: Versata Dev.). In addition the step of for a user decision is a mental step of a user which an abstract idea. Thus the examiner does not believe the limitations overcome the rejection under 101 for an abstract idea. Also the applicant’s arguments of a sophisticated technical system are not persuasive as the claims recited general computer hardware used to execute an abstract idea.
The examiner believes that claim amendments of the independent claims are disclosed as the claim amendments recite the determination of where a prior art reference discloses one or more properties of the claimed invention or whether it is irrelevant. This is clearly disclosed by Szygenda et al. figures 13-15 show wherein anticipation combinations are entered in a matrix. Also paragraph [0037] teaches finding a combination of references that meets claims, which indicates a case of prima facie obviousness. This is an anticipation combination which would show that a prior art discloses properties of the claimed invention. The limitation of presenting is also disclosed as fig. 13-15 in Szygenda disclose a table shows what is anticipated and what is not. In regards to applicant’s argument in regards to socio/economic principles not disclosed in Szygenda, the examiner believes the applicant is doing a piecemeal analysis. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).In regards to applicant arguments to not combine the prior art reference, the examiner 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358.  The examiner can normally be reached on Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAULINHO E SMITH/Primary Examiner, Art Unit 2125